Per Curiam.
An appeal having been entered herein from an order denying a temporary restraining order to prevent the defendants from entering upon or cutting any bearing citrus trees through the grove upon the land described in the bill of complaint for the purpose of con*640strueting a public highway, and it appearing to the court that the growing citrus trees upon the land in controversy are of such a nature and peculiar value that in order to preserve the essential nature, value and usefulness of the land, until the merits of the appeal can be adjudicated, the trees should not.be destroyed or removed, therefore it is, by virtue of the power of this court conferred by Section 5 of Article Y of the State Constitution, to issue “all writs necessary or proper to the complete exercise of its jurisdiction, ’ ’ hereby considered, ordered and decreed that the defendants, their successors, agents and employees are hereby restrained and enjoined from entering upon or cutting any bearing citrus trees in the grove upon lands of the Astea Investment Company, and from entering upon or cutting through the lands of the complainant, Alex. St. Clair-Abrams which lands of said two complainants are described as follows:
“Beginning at the southwest corner of section fifteen (15) of township nineteen (19) south of range twenty-six (26) east, and running thence east on the south boundary of said section, twelve (12) chains and eighty and one-fourth (80%) links; thence north seventeen degrees and thirty (17°30") west thirty-four (34) chains and fifty (50) links to the margin of Lake Eustis; thence following the traverse of said Lake southwesterly to the west boundary of section fifteen (15), thence south on the section line to the southwest comer of the section, thirty-one (31) chains and fifty (50) links, by the original measurement to the point of beginning, and containing twenty-seven (27) acres, more or less.
“Also lot one (1) of section sixteen (16) of township nineteen (19) south of range twenty-six (26) east, less one (1) acre in the southwest angle sold to W. W. Niles and a tract of seven seventeen-one hundredths (7.17) acres sold to *641N. B. Harden and adjoining the Niles tract on the east, containing (less these two pieces) fifty-fonr (54) acres, more or less. ’ ’
‘ ‘ The NY% of the NE% of section 21, township 19 south of range 26 east and also an additonal lot adjoining being a portion of NE14 of NE*4 of section, township and range aforesaid, and comprising 10 acres more or less, making in all 15-28/100 acres, and being further described as beginning at a post on the north boundary of section 21, township 19, south of range 26 east, Lake County and State of Florida, 10 chains west of the NE corner of the section, township and range aforesaid, and running thence south 10 chains, west 10 chains, thence south to a point intersecting a compromise line, dividing the property of W. W. Niles and A. J. Lane, thence north 35 degrees, five minutes west to the section line, thence easterly on the section line aforesaid 19 94/100 chains to the point of beginning, and containing 15 28/100 acres more or less. Also the following described property — beginning at a point on the south boundary of section 16, township 19, south of range 26 east, 29 chains west of the southeast corner of the said section, and running thence as follows, viz.: North 4 and 70/100 chains to the shore of Lake Eustis, thence north 43 degrees, east 3 and 26/100 chains, thence south 67 degrees 10 minutes, east 18 and 19/100 chains to a post 10 chains west of the southeast corner of section 16, and containing 7 17/100 acres.”
This restraining order and injunction shall remain in force pending the further order of this court.
All concur.